DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first semiconductor nanocrystal comprising zinc and sulfur, selenium, tellurium, or a combination thereof” in lines 3-4. 
However, the aforementioned limitation contains improper Markush grouping of the claim. It is not clear whether the first semiconductor nanocrystal being in alternative ZnS or ZnSe or ZnTe or ZnSSeTe. 
Claim 1 recites the limitation “10wherein the core comprises a dopant of a Group 1A element, a Group 2A element, or a combination thereof” in lines 8-9. 
However, it is not clear that whether the dopant is Group IA or Group 2A alternative element or not. 
Since the claim contains improper Markush grouping, it lacks clarity in the meaning and scope. 
Claim 5 recites the limitation “wherein the 5first semiconductor nanocrystal comprises a semiconductor nanocrystal comprising zinc and selenium; a semiconductor nanocrystal comprising zinc, selenium, and tellurium; a semiconductor nanocrystal comprising zinc, 10sulfur, and selenium, tellurium, or a combination thereof; or a combination thereof” in lines 1-9.
However, the aforementioned limitations contain improper Markush groupings. 
Claim 6 recites the limitation “wherein the 15second semiconductor nanocrystal comprises a Group Il-VI compound, a Group Ill-V compound, a Group IV-VI compound, a Group IV element or compound, a Group 1-Ill-VI compound, a Group 1-II-IV-VI compound, or a combination thereof” in lines 1-4.   
However, the aforementioned limitations contain improper Markush groupings. 
Claim 7 recites the limitation “wherein the 20second semiconductor nanocrystal comprises zinc; and sulfur, selenium, tellurium, or a combination thereof” in lines 1-4.
However, the aforementioned limitations contain improper Markush groupings. 
Claim 17 recites the limitation “wherein the zinc precursor comprises a Zn metal powder, ZnO, an alkylated Zn compound, a Zn alkoxide, a Zn carboxylate, a Zn nitrate, a Zn perchlorate, a Zn sulfate, a Zn acetylacetonate, a Zn halide, a Zn cyanide, a Zn hydroxide, or a combination thereof, and the second core comprises  10an alkyl phosphine comprising sulfur, selenium, or tellurium or an aryl phosphine comprising sulfur, selenium, or tellurium” in lines 1-7.
However, the aforementioned limitations contain improper Markush groupings.
Claim 18 recites the limitation “15the second shell precursor comprises sulfur, selenium, tellurium, or a combination thereof” in lines 3-4. 
However, the aforementioned limitations contain improper Markush groupings.
Claim 19 recites the limitation “wherein the organic ligand comprises RCOOH, RNH2, R2NH, R3N, RSH, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof” in lines 1-3.
However, the aforementioned limitations contain improper Markush groupings.
Claims 2-20 are also rejected as being dependent of the rejected independent base claim.
“A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281.” See also MPEP § 2111.03.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In addition, claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Naasani et al. (US 8,859,442) and JANG et al. (EP 3275967 A1) also disclose similar inventive subject matter. However, prior art of record neither discloses nor renders obvious that “wherein the core comprises a dopant of a Group 1A element or  a Group 2A element,” as recited in claim 1. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 1, 2022